Citation Nr: 0333984	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  97-00 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to a rating in excess of 40 percent for low 
back pain syndrome.

4.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to January 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in April 1996, 
December 1998, October 1999, and July 2000 by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) 
located in San Juan, Puerto Rico.  The veteran testified at 
RO hearings in July 1997, March 1999, and April 2001; the 
latter hearing was scheduled in response to a January 2001 
Board remand.  Copies of the hearing transcripts are 
associated with the claims file.

In August 2002, the Board determined that new and material 
evidence had been received since an August 1975 rating 
decision that severed service connection for anxiety reaction 
and reopened the veteran's claim for entitlement to service 
connection for a psychiatric disorder.  In that decision, the 
Board also noted that additional development regarding the 
issues of entitlement to service connection for psychiatric 
and cervical spine disorders; entitlement to an increased 
rating for low back pain syndrome; and entitlement to a TDIU 
would be undertaken pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2) (2003)).  Upon completion of development, the 
Board would provide notice of the development as required by 
Rule of Practice 903.  See 67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (codified at 38 C.F.R. § 20.903 (2003).  After 
giving notice and reviewing any response to the notice, the 
Board would prepare a separate decision addressing these 
issues.  


REMAND

During the pendency of the appeal, the Veterans Claims 
Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted and became 
effective.  The VCAA essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  VA is not required 
to provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

Pursuant to the VCAA, VA first has a duty to notify the 
appellant of any information and evidence necessary to 
substantiate his claim for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b).  
Further, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim, although the 
ultimate responsibility for furnishing evidence rests with 
the claimant.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c).  

Following receipt of the veteran's case at the Board, but 
prior to the promulgation of a decision regarding the issues 
remaining on appeal, the Board sent the case to the Board's 
Evidence Development Unit (EDU), which undertook additional 
development under the authority then granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2) (2003)).  Copies of Social Security Administration 
(SSA) disability decisions and supporting medical records and 
a May 2003 VA spine examination report from the San Juan VA 
Medical Center (VAMC) were received in January and May 2003, 
respectively.  In an April 2003 letter, the veteran was 
notified of such development as required by Rule of Practice 
903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 
38 C.F.R. § 20.903 (2003)).

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) in Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (DAV) invalidated the Board's development 
authority under 38 C.F.R. § 19.9.  The Federal Circuit Court 
further stated in this case that the Board was not allowed to 
consider additional evidence without remanding the case to 
the RO for initial consideration and/or without obtaining a 
waiver of agency of original jurisdiction (AOJ), that is, RO, 
consideration from the appellant.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, VA determined that VBA would 
resume all development functions.  In other words, aside from 
the limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the RO level.  

Therefore, in accordance with the instructions given by the 
Federal Circuit Court in DAV, this case must be remanded to 
the RO for initial consideration of the information developed 
by the Board.  The Board also finds that VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA, have not been fulfilled regarding the issues remaining 
on appeal.  Consequently, a remand is required to comply with 
the notice and duty to assist provisions contained in the 
VCAA.  Although the RO did provide him with specific 
information concerning what additional information he needs 
to submit to establish entitlement to service connection, a 
TDIU and to a higher rating for a low back disorder and what 
information VA would attempt to obtain as required by the 
VCAA in a September 2001 letter, the veteran was not provided 
with the regulations implementing the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002); see also Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003) (PVA).  The RO must provide the appellant 
with such information, as required by law.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.102, 
3.156(a), 3.159 and 3.326(a)).  In PVA the Federal Circuit 
found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
veteran that notwithstanding the information previously 
provided in the September 2001 letter, a full year is allowed 
to respond to a VCAA notice.  

The duty to assist includes obtaining additional treatment 
records and providing a VA medical examination or a medical 
opinion when necessary for an adequate determination.  The 
veteran filed his increased rating claim in January 1999 and 
his TDIU claim in January 2000.  Both in testimony and 
statements, the veteran has indicated that VA and private 
health care providers have treated him.  In a September 2001 
letter, the RO asked the veteran to identify the health care 
providers, who had treated him, and to furnish signed 
authorizations for release of records.  He did not respond.  
SSA records and records from the San Juan VAMC up to April 
1999 have been associated with the record.  The duty to 
assist includes obtaining pertinent non-VA and VA treatment 
records.  The Board feels that another attempt should be made 
by the RO to obtain any missing treatment records.  The RO 
should ask the veteran again to identify and sign releases 
for health care providers that have treated him for his 
service-connected low back pain syndrome and for claimed 
psychiatric and cervical spine disorders since January 1998 
to the present and should obtain missing non-VA and recent VA 
treatment records.  The Board reminds the veteran that the 
duty to assist is not a one-way street.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).  

The Board observes that the veteran was examined in 2001 and 
the VA examiners gave opinions on whether the veteran's 
psychiatric and/or cervical spine disorders are directly 
related to service or secondary to the veteran's service-
connected low back disorder.  The Board notes, however, that 
the rating criteria pertaining to intervertebral disc 
syndrome (IDS) were amended effective September 23, 2002.  
See 67 Fed. Reg. 54,345-49 (August 22, 2002).  Similarly, the 
rating criteria for diseases and injuries of the spine were 
recently amended effective September 26, 2003.  See 68 Fed. 
Reg. 54,454-58 (August 27, 2003).  The May 2003 VA spine 
examination report did not contain clinical findings 
addressing the September 2003 rating criteria, the latter of 
which includes both orthopedic and neurologic criteria.  The 
veteran should be afforded VA orthopedic and neurologic 
examinations for his lumbar spine disability to consider the 
September 2003 rating criteria.  On remand, the RO should 
consider all likely diagnostic codes for the veteran's lumbar 
spine disorder to include both the old (pre-September 2002) 
and new rating criteria (September 2002 and September 2003).

It would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time 
without consideration of the new IDS and spine rating 
criteria and compliance with the notice and duty to assist 
provisions of the VCAA.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  For these reasons, a remand is required.

Finally, the Board observes that the contentions raised on 
appeal, in particular, service connection for psychiatric and 
cervical spine disorders and a higher rating for a lumbar 
spine disorder are so closely tied together and with each 
other and the issue of entitlement to a TDIU that a final 
decision on the latter issue cannot be rendered until 
decisions on the service-connection and increased rating 
issues have been rendered, and thus are "inextricably 
intertwined."  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991).  The Board must therefore defer 
action on the issue of entitlement to TDIU at this time.



Accordingly, the Board finds that the case must be REMANDED 
to the RO for the following:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for 
psychiatric, and cervical and lumbar 
spine disorders from January 1998 to the 
present.  The RO should attempt to obtain 
records from each health care provider he 
identifies and indicates may still have 
records available, if not already in the 
claims file.  In particular, the RO 
should obtain missing records from the 
San Juan VA Medical Center.  If records 
are unavailable, please have the provider 
so indicate.

2.  The RO must review the entire file 
and ensure for the issues remaining on 
appeal that all notification and 
development obligations in accordance 
with the recent decision in PVA, as well 
as necessary to comply with 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002) and 38 
C.F.R. § 3.159 (Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001)), and any 
other legal precedent are fully complied 
with and satisfied.  The claims file must 
include documentation that the RO has 
complied with the VA's redefined duties 
to notify and assist a claimant, as set 
forth in the VCAA.

3.  Following completion of 1 and 2 
above, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded orthopedic 
and neurologic examination(s).  The 
claims file and treatment records must be 
made available to, and be reviewed by, 
the examiner(s) in connection with the 
examination(s), and should so indicate in 
the report(s).  The examiner(s) should 
perform any tests or studies deemed 
necessary for an accurate assessment, 
including X-ray examination and range of 
motion studies expressed in degrees.

The veteran should be afforded an 
orthopedic/
neurologic examination to determine the 
nature and extent of the veteran's lumbar 
spine disorder.  If range of motion 
studies demonstrate any limitation of 
motion, the examiner(s) should discuss 
whether the limitation may be objectively 
confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of 
painful motion.  The examiner(s) should 
specify any anatomical damage, and 
describe any functional loss, including 
the inability to perform normal working 
movements with normal excursion, 
strength, speed, coordination, and 
endurance.  The examiner(s) should 
specify any functional loss due to pain 
or weakness, if possible measured in 
degrees of limitation of motion, and 
document all objective evidence of those 
symptoms.  In addition, the examiner(s) 
should provide an opinion as to the 
degree of any functional loss likely to 
result from a flare-up of symptoms or on 
extended use.  The examiner(s) also 
should indicate whether there is 
unfavorable ankylosis; favorable 
ankylosis; stiffness, pain (whether or 
not it radiates), or aching in the area 
of the spine affected by residuals of 
injury or disease; muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reverse lordosis, or 
abnormal kyphosis; localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour.  The examiner(s) 
should identify the underlying pathologic 
process causing any back pain.  
Unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  
Fixation of a spinal segment in neutral 
position (zero degrees) represents 
favorable ankylosis.  The examiner(s) 
should document, to the extent possible, 
the frequency and duration of 
exacerbations of symptoms.  

With regard to the veteran's degenerative 
disc disease of the lumbar spine, the 
orthopedic/neurologic examiner(s) should 
discuss the total duration of any 
incapacitating episodes (number of days) 
in the past 12 months, as well as comment 
on any related chronic orthopedic or 
neurological manifestations.  The 
examiner(s) should give detailed clinical 
findings of the symptomatology 
attributable to the veteran's service-
connected lumbar spine disability and 
render an opinion as to the overall 
effect of this disability on the 
veteran's ability to obtain and retain 
employment, to include a discussion with 
regard to the findings of the May 2001 VA 
social and industrial survey on 
employability.  The examiner(s) should 
clearly outline the rationale for any 
opinion expressed.

4.  After completion of the above, the RO 
should readjudicate the appellant's 
service-connection, increased rating and 
TDIU claims, including any additional 
evidence obtained on remand.  In 
particular, the RO's review should 
include consideration of the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 (2003) and 
both the pre-September 2003 and the 
revised IDS and spinal rating criteria.  
If any determination remains unfavorable 
to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2003).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




